NUMBER 13-13-00649-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG
____________________________________________________________

MARKUS A. GREEN,                                                            Appellant,

                                               v.

THE STATE OF TEXAS,                                 Appellee.
____________________________________________________________

              On appeal from the 24th District Court
                   of Calhoun County, Texas.
____________________________________________________________

                       MEMORANDUM OPINION
                Before Justices Rodriguez, Garza, and Perkes
                     Memorandum Opinion Per Curiam

       Appellant, Markus A. Green, proceeding pro se, attempted to perfect an appeal

from the trial court’s denial of his petition for post-conviction habeas corpus relief. We

dismiss the appeal for want of jurisdiction.

       The trial court’s order denying relief was rendered on or about September 4, 2013.

The notice of appeal was not filed until November 14, 2013. No motion for new trial was
filed. On November 25, 2013, the Clerk of this Court notified appellant that it appeared

that the appeal was not timely perfected. Appellant was advised that the appeal would

be dismissed if the defect was not corrected within ten days from the date of receipt of the

Court’s directive. On December 9, 2013, appellant filed an amended notice of appeal

pertaining to the same trial court order and contending that appellant did not timely

receive a copy of the trial court’s order.

         Texas Rule of Appellate Procedure 26.2 provides that an appeal is perfected when

notice of appeal is filed within thirty days after the day sentence is imposed or suspended

in open court unless a motion for new trial is timely filed. TEX. R. APP. P. 26.2(a)(1). The

time within which to file the notice may be enlarged if, within fifteen days after the deadline

for filing the notice, the party files the notice of appeal and a motion complying with Rule

10.5(b) of the Texas Rules of Appellate Procedure. See id. 26.3.

         This Court's appellate jurisdiction in a criminal case is invoked by a timely filed

notice of appeal. Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). AWhen a

notice of appeal is filed within the fifteen-day period but no timely motion for extension of

time is filed, the appellate court lacks jurisdiction.@ Olivo, 918 S.W.2d at 522. Absent a

timely filed notice of appeal, a court of appeals does not have jurisdiction to address the

merits of the appeal in a criminal case and can take no action other than to dismiss the

appeal for want of jurisdiction. Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App.

1998).

         Appellant may be entitled to an out-of-time appeal by filing a post-conviction writ of

habeas corpus returnable to the Texas Court of Criminal Appeals; however, the

availability of that remedy is beyond the jurisdiction of this Court. See TEX. CODE CRIM.

                                               2
PROC. ANN. art. 11.07, § 3(a) (West 2005); see also Ex parte Garcia, 988 S.W.2d 240

(Tex. Crim. App. 1999).

       The appeal is DISMISSED FOR WANT OF JURISDICTION.

                                                               PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the 30th
day of January, 2014.




                                        3